Citation Nr: 1401088	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  04-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent, prior to July 18, 2011, for posttraumatic stress disorder.

2.  Entitlement to an evaluation in excess of 70 percent, since July 18, 2011, for posttraumatic stress disorder. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, prior to July 18, 2011.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  Jurisdiction of the case was subsequently transferred to the RO in Montgomery, Alabama.

In December 2006, the Board issued a decision that in pertinent part denied an evaluation in excess of 50 percent for PTSD.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2008, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's December 2006 decision and remanding this matter back to the Board for further consideration.  In August 2008, the Board remanded this matter to the RO for additional development as highlighted in the Joint Motion.  

In September 2009, the Board issued a decision that in pertinent part denied an increased evaluation in excess of 50 percent for PTSD.  The Veteran timely appealed this decision to the Court.  In April 2010, the Court vacated the portion of the Board's September 2009 decision dealing with an increased evaluation for PTSD, and remanded this issue back to the Board for additional development. 

In October 2010, the Board remanded the case to the RO for additional development and also, citing to Rice v. Shinseki, 22 Vet. App. 447 (2009), assumed jurisdiction over an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU benefits).

In February 2013, the RO issued a rating decision granting an increased evaluation of 70 percent, effective July 18, 2011, for the Veteran's service-connected PTSD, and granting entitlement to TDIU benefits, effective July 18, 2011.  

In August 2013 correspondence to VA, the Veteran's attorney indicated a desire to appeal for an earlier effective date for award of TDIU benefits. 

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  
 
The issue of entitlement to TDIU benefits, prior to July 18, 2011, is addressed in the REMAND portion of the decision and is remanded to the RO.  


FINDINGS OF FACT

1.  Prior to March 8, 2008, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, near-continuous panic or depression affecting the ability to function independently, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  

2.  Since March 8, 2008, the Veteran's service-connected PTSD has been manifested by such symptoms as suicidal ideation, total social impairment, and total occupational impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no more, for PTSD, prior to March 8, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation of 100 percent for PTSD, since March 8, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), 5103A; 38 C.F.R. § 3.159(b) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's April 2011 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the April 2011 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

VA's duty to assist the Veteran in the development of the claim has also been met.  His service treatment records (STRs) and all pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations pertinent to the issue were performed in 2003, 2009, and 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical evaluations and opinions obtained in this case are adequate.  The medical experts considered the pertinent evidence of record and the statements of the claimant and provided a rationale for their opinions, relying on and citing to the records reviewed.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court held that when VA has not complied with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has reasonably complied with all of the Board's remand orders.  Specifically, in accordance with the Board's October 2010 remand, the RO provided additional notice concerning the Veteran's claims in an April 2011 letter to the Veteran, scheduled the Veteran for a VA examination for PTSD in July 2011, and obtained additional VA treatment records.

Increased Rating for PTSD

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has assigned a staged rating for PTSD.  A 50 percent evaluation is in effect prior to July 18, 2011, and a 70 percent evaluation is in effect since then.  Keeping the assigned staged evaluations in mind, the Board shall now determine whether higher evaluations are warranted for any portion of the appeal period. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2013).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2013).
A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for PTSD when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2013).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court issued important guidance in the application of the current psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for a rating specialist to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The remote history of the Veteran's PTSD includes two VA hospitalizations for combat-related nightmares in the early 1990s.  The current rating period appears to begin in March 2002, when a Global Assessment of Functioning (GAF) score of 50 was assigned.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, DSM-IV(r)); 38 C.F.R. § 4.125 (2013).  This textbook explains that GAF scores of 41 through 50 or lower indicate serious symptoms or serious difficulty in social, occupational, or school functioning, i.e., no friends, unable to keep a job, although in this case, the Veteran reportedly was still working.  

A December 2002 VA psychiatric treatment report noted the Veteran's complaints of increased frequency and severity of nightmares and flashbacks.  He admitted depression, but no suicidal ideation or homicidal ideation.  The report indicated that he continued to work at his grocery store job, that he had held for 26 years.  The psychiatric report contains an Axis I diagnosis of chronic PTSD with "marginal adjustment."  His sertraline dosage was increased.  A GAF score of 50 was again assigned.  

In December 2002, the Veteran requested an increased rating for PTSD, then rated 50 percent.  

In March 2003, the Veteran's treating psychiatrist noted that the Veteran was having increasing problems at work.  A GAF score of 48 was assigned.  Shortly thereafter, an April 2003 VA PTSD compensation examination report reflects that the Veteran's insight and judgment were adequate and that he had no suicidal or homicidal ideation.  A GAF score of 53 was assigned [a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125].  In January 2004, a GAF score of 50 was assigned by his treating psychiatrist.  

In June 2006, the Veteran testified before the undersigned Veterans Law Judge that the April 2003 VA PTSD compensation examination was inadequate.  He offered reasons for that opinion.  He testified that he had significant sleep problems and that his job as a sanitation worker was ending, which meant that he would likely have to return to a warehouse job, a job that he previously could not keep up with. 

In March 2007, the Veteran's treating VA psychiatrist noted that the Veteran had difficulty performing his job and assigned a GAF score of 40 [a GAF score of 31 to 40 is indicative of impairment in reality testing or major impairment in work, judgment, thinking, or mood, i.e., is unable to work.  See 38 C.F.R. § 4.125].  Continued psychotherapy was scheduled. 

A March 2009 VA compensation examination report reflects rambling, circumstantial thought process, paranoia, concrete thinking, panic attacks, suicidal ideation without intent, no remission of symptoms, and unemployment since March 8, 2008.  The Veteran reported that he was forced to retire.  The examining clinical psychologist noted that the Veteran was unable to maintain employment because of his PTSD symptoms, but also found that total occupational and social impairment was not present.  The psychologist noted social isolation and stated, "He has no friends or social acquaintances."  The psychologist considered his prognosis poor.  

VA psychotherapy continued between March 2009 and the most recent VA PTSD compensation examination of July 2011.  These reports reflect continued PTSD symptomatology and continued medication for PTSD; however, his GAF score was not addressed during this time period. 

The July 18, 2011, VA PTSD compensation examination report reflects continued panic attacks.  The reported noted that the Veteran's irritability and stress had been eased since his retirement from working.  The examining psychologist noted that PTSD precluded employment, but nevertheless assigned a GAF score of 55.  The psychologist reported that the Veteran was taking no medication for PTSD.  There has been no medical evidence submitted since the July 18, 2011, examination.  

Although the RO chose July 18, 2011, as the date that the Veteran's PTSD worsened, there is no medical or lay evidence of such a worsening on that date.  The July 18 examination report notes a slight improvement of the PTSD symptoms, rather than a worsening of symptoms.  The examiner offered the highest GAF score (55) assigned during the entire appeal period and, during the examination, the Veteran reported a decrease in frequency of panic attacks and anger since retirement.  

Because it had earlier been reported that the Veteran was forced to retire on March 8, 2008, due to PTSD, that date appears to represent a distinct date on which it can factually be concluded that PTSD met the criteria for a higher schedular rating.  The Board therefore adopts that date as the more appropriate date for a staged rating.  Hart, 21 Vet. App. at 510 (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary). 

The evidence reflects that for the period prior to March 8, 2008, PTSD was manifested by occupational and social impairment with deficiencies in most areas.  Near-continuous panic or depression affecting the ability to function independently, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships are shown by the medical and lay evidence.  The criteria of a 70 percent schedular rating therefore appear to be more nearly approximated during this earlier period. 

Prior to March 8, 2008, the criteria of a 100 percent schedular rating are not more nearly approximated because total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, are not shown.  Throughout this earlier period, the Veteran was able to maintain employment.

Beginning on March 8, 2008, the criteria of a 100 percent schedular rating are more nearly approximated.  During this later period, the Veteran's treating health care professionals and his VA compensation examiners agreed that PTSD precludes any employment.  The medical evidence during the time period includes evidence of suicidal ideation, total social impairment ("He has no friends or social acquaintances."), and total occupational impairment, all due to PTSD.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors a 70 percent evaluation for the portion of the appeal period prior to March 8, 2008, and a 100 percent evaluation beginning on March 8, 2008.  

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluations assigned herein are not inadequate.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by staged disability evaluations assigned herein.  As noted above, the Board has assigned the Veteran's PTSD a total rating since March 8, 2008.  Prior to that, the Veteran's PTSD has been assigned a 70 percent evaluation.  Ratings in excess of the 70 percent are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describes the Veteran's disability level and symptomatology prior to March 8, 2008, and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.



ORDER

An evaluation of 70 percent, but no more, for PTSD is granted, prior to March 8, 2008, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation of 100 percent for PTSD is granted, since March 8, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Turning to the issue of entitlement to TDIU benefits prior to July 18, 2011, because the Board has granted an increased evaluation for PTSD above, the RO must have the opportunity to revisit the claim for TDIU benefits prior to July 18, 2011.  This preserves the Veteran's right to one appeal of each issue.  

The Veteran has failed to submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Therefore, the RO should send the Veteran and his attorney another VA Form 21-8940 and again attempt to obtain a completed TDIU application from the Veteran and his attorney.  The Veteran's attorney is asked to assist in supplying the necessary information.  

Accordingly, the case is remanded to the RO for the following action:

1.  The RO should obtain up-to-date treatment reports, as necessary.   

2.  The RO should send the Veteran and his attorney another VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran's attorney is asked to assist in supplying the necessary information.  

3.  Following the above, the RO should re-adjudicate the issue of entitlement to TDIU benefits, prior to July 18, 2011.  If any benefit sought remains denied, provide the Veteran and his attorney an SSOC.  An appropriate period of time must be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


